Citation Nr: 0607429	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-07 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for cause of death.




ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to July 1943, was a prisoner of war (POW) from 
April 10, 1942 to July 31, 1942, was missing from August 1, 
1942 to July 31, 1943 and from December 28, 1943 to December 
31, 1943, served in the Recognized Guerrillas from January 
1944 to August 1945, and in the Regular Philippine Army from 
August 1945 to June 1946.  He died in July 1989.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for cause of death.  The Board notes that appellant filed 
additional evidence in September 2003 and the RO treated it 
as a new claim for service connection for cause of death.  

The Board notes that the appellant was issued a rating 
decision in June 2004 on the issue of dependency and 
indemnity compensation under 38 U.S.C.A. § 1318.  As there is 
no notice of disagreement of record, this issue is not before 
the Board.


FINDINGS OF FACT

1.  The veteran was a prisoner of war (POW) from April 10, 
1942 to July 31, 1942. 

2.  The veteran died in July 1989 due to cardiac arrest 
secondary to acute myocardial infarction.

3.  At the time of the veteran's death, he was not service-
connected for any disability.

4.  There is no competent medical evidence showing that the 
veteran was diagnosed with ischemic heart disease  or 
beriberi at the time of his death.

5.  Effective October 7, 2004, the applicable law for 
presumptive service connection was revised to include 
artherosclerotic heart disease or hypertensive vascular 
disease and their complications (including myocardial 
infarction).

6.  The medical evidence of record reflects that the 
veteran's death was caused or contributed to by diseases 
resulting from his confinement as a POW, specifically 
myocardial infarction.


CONCLUSION OF LAW

Myocardial infarction was incurred in or aggravated by 
service and caused or contributed substantially or materially 
to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.309(c), 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially contends that the veteran died as a 
result of a heart problem that he incurred while he was a 
POW.  The military records show that the veteran was a POW 
from April 10, 1942 to July 31, 1942. 

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.312 (2005).  The debilitating effects of a service-
connected disability must have made the decedent materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The applicable law, 38 C.F.R. § 3.309(c) (2003), states that 
if a veteran is a former POW and as such was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after service discharge or release from 
active military service, even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  The list of diseases includes beriberi (including 
beriberi heart disease).  For the purposes of this section, 
the term beriberi heart disease includes ischemic heart 
disease in a former POW who had experienced localized edema 
during captivity. 38 C.F.R. §§ 3.307, 3.309(c) (2003).

During the course of the appeal, effective October 7, 2004, 
38 C.F.R. § 3.309(c) was revised to read as follows:

(c) Diseases specific as to former prisoners of war. (1) If a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied.  The list of diseases includes 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, and arrhythmia). 

(2) If the veteran: (i) Is a former prisoner of war and; (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied.  The list of diseases includes beriberi 
(including beriberi heart disease). 

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection.  38 C.F.R. § 3.304(e).  Special attention will be 
given to any disability first reported after discharge, 
especially if poorly defined and not obviously of 
intercurrent origin.  Id.  The circumstances attendant upon 
the individual veteran's confinement and the duration thereof 
will be associated with pertinent medical principles in 
determining whether disability manifested subsequent to 
service is etiologically related to the prisoner of war 
experience.  Id.

The veteran's certificate of post-mortem examination and 
death certificate show the cause of death as cardiac arrest, 
secondary to acute myocardial infarction.  At the time of the 
veteran's death, he was not service-connected for any 
disability.

The service medical records show a diagnosis of malaria and 
dysentery after the veteran's release from Camp O'Donnell.  
Emergency room medical blotter from the East Avenue Medical 
Center in Quezon City show that the veteran was seen on July 
[redacted], 1989 for complaints of a sudden loss of consciousness, 
gasping for air, and with a prior positive history of heart 
attacks.  The record indicates that the veteran had an acute 
myocardial infarction and died. 

The evidence also includes several sworn affidavits verifying 
the marriage between the veteran and the appellant; sworn 
affidavits from a Mr. C. S. and Mr. V.V., who stated that 
they were held as prisoners of war at Camp O'Donnell with the 
veteran, and that the veteran suffered from localized edema 
while in captivity. 

A review of the evidence shows that service connection for 
the cause of death based on presumptive service connection is 
warranted under the current version of 
38 C.F.R. § 3.309(c). 

Initially, the Board notes that the date of the appellant's 
claim is November 2002. 

Next, the Board recognizes that the applicable provisions of 
§ 3.309(c) have been changed during the course of the 
appellant's appeal.  Though the appellant did not receive 
notification of the amendments, given the favorable outcome 
of this appeal, there is no conceivable prejudice to the 
appellant.  As the appellant filed her claim in October 2002, 
both the old and new regulations will be used in evaluating 
her claim for service connection for cause of death.

In filing this appeal, the appellant does not contend, nor 
does the evidence raise the possibility, of direct service 
connection.  The appellant and the RO have restricted the 
claim to presumptive service connection.  Thus, the Board 
will only address presumptive service connection as it 
relates to the veteran's POW status. 

The veteran's service records confirm that he was a POW from 
April 10, 1942 to July 31, 1942.  The death certificate and a 
certificate of post-mortem examination indicate that the 
veteran died due to cardiac arrest, secondary to acute 
myocardial infarction.  The record contains no indication, 
medical opinion, or other professional evidence relating any 
of the causes of the veteran's death, either primary or 
secondary, to his period of service, to include his 
internment as a POW.

The record also contains two sworn affidavits from Mr. C. S. 
and Mr. V.V., who stated that they were held as prisoners of 
war at Camp O'Donnell with the veteran, and that the veteran 
suffered from localized edema and beriberi while in 
captivity.  The service department could not verify the POW 
status of Mr. C.S., and could not verify service or POW 
status of Mr. V.V.

The Board notes alternative evidence verifying the marriage 
between the veteran and the appellant in the form of a sworn 
affidavit of three disinterested individuals. 
 
Pursuant to the VA regulatory provisions in effect prior to 
October 7, 2004, the Board finds that there is no competent 
evidence that the veteran had edema of the legs or developed 
beriberi heart disease while a captive so as to invoke the 
applicability of the POW presumptions in effect prior to 
October 7, 2004.  Though the appellant submitted sworn 
affidavits from Mr. C.S. and Mr. V.V. stating that the 
veteran experienced beriberi and edema while captive, their 
POW status, and therefore their presence at Camp O'Donnell, 
could not be verified by the service department.  Service 
department's findings are binding and conclusive upon VA, and 
VA does not have the authority to alter the findings of the 
service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  Additionally, there is no medical evidence that the 
veteran died of either ischemic heart disease or beriberi 
heart disease, per the requirements of § 3.309(c) prior to 
October 7, 2004.  The veteran's death certificate and post-
mortem examination specifically state that the veteran died 
due to cardiac arrest, secondary to acute myocardial 
infarction.  Since there is no competent evidence of edema or 
beriberi while the veteran was captive, and no evidence that 
the veteran died of ischemic heart disease or beriberi heart 
disease, service connection pursuant to the VA regulatory 
provisions in effect prior to October 7, 2004 is not 
warranted.

However, pursuant to the amendments, effective October 7, 
2004, service connection is warranted in the case of any 
former POW who manifests atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, and arrhythmia), to a 
degree of disability of 10 percent or more at any time after 
discharge or release from service, even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.

In this case, the record documents a death certificate and 
post-mortem examination listing myocardial infarction as the 
antecedent cause of death.  Myocardial infarction is included 
under the definition of atherosclerotic heart disease, and 
atherosclerotic heart disease is a presumptive disease for 
POW's under the current regulatory amendment. The evidence 
establishes that this POW developed and died from a 
myocardial infarction, and this condition contributed to his 
death.  

Additionally, the Board perceives no medical evidence which 
would indicate that the presumptive service connection 
provisions effective October 7, 2004, should be rebutted.  
Therefore, the Board concludes that the underlying cause of 
the veteran's death, myocardial infarction, is service-
connected by operation of law.  See 38 C.F.R. § 3.309(c), 
3.312 (2005).

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq.  (West Supp. 2005).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  


ORDER


Entitlement to service connection for cause of death is 
granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

 Department of Veterans Affairs


